Citation Nr: 0835794	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  04-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for aortic stenosis 
with coronary artery disease on a secondary basis.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative arthritis of the left knee.

4.  Entitlement to a disability rating in excess of 20 
percent for degenerative arthritis of the left ankle.

5.  Entitlement to a disability rating in excess of 20 
percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. E. Mosakowski


INTRODUCTION

The veteran served on active duty from August 1970 to 
March 1979.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  Responsibility for the appeal was 
later transferred to Providence, Rhode Island.  

In December 2005, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The issue of entitlement to service connection for aortic 
stenosis with coronary artery disease was initially denied as 
not well-grounded in a September 2000 rating decision.  
Thereafter, pursuant to the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106- 475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (Nov. 9, 2000), the RO undertook 
readjudication of the issue.  If a claim that was denied as 
not well grounded between July 14, 1999, and November 9, 
2000, is reconsidered de novo in light of the enactment of 
the VCAA, the claim is re-adjudicated "as if the denial or 
dismissal had not been made."  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Although the issue has frequently been identified as 
whether new and material evidence has been submitted to 
reopen the previously denied claim, it is clear from a review 
of the statement of the case that the claim was appropriately 
decided on the merits.  Therefore, the issue in appellate 
status is properly identified on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran has been diagnosed with a history of aortic 
stenosis status post aortic valve replacement in 1999 and 
coronary artery disease status post coronary artery bypass 
graft times two in 1999.  

2.  The veteran's current cardiac disabilities are not caused 
by his service-connected disabilities of fibromyalgia or by 
his service-connected arthritis conditions.  

3.  This issue of service connection for aortic stenosis with 
coronary artery disease does not present a question of 
medical complexity or controversy such as to warrant 
obtaining an opinion from an independent medical expert.

4.  The veteran has extension to zero degrees in both the 
right and left knee, with no limitation of motion upon 
repetitive use.  

5.  The veteran has flexion of the right knee to 110 degrees 
and flexion of the left knee to 115 degrees, with no 
limitation of motion of either knee upon repetitive use. 

6.  There is no instability or subluxation of the right or 
left knee.

7.  With respect to his knee disabilities, the veteran 
experiences no effects at all on his daily activities 
involved in feeding, dressing, toileting, or grooming 
himself, and only mild effects on his bathing, chores, 
shopping, traveling, and recreation.  The knee disabilities 
have a moderate effect on his exercise and sports. 

8.  There is no ankylosis of the veteran's left ankle.  

9.  With respect to his left ankle disability, the veteran 
experiences no effects at all on daily activities involving 
grooming; mild effects on traveling and recreation; moderate 
effects on shopping, chores, and sports and severe effects on 
his ability to exercise.  The veteran's sleep is disturbed 
due to pain in his ankle.  

10.  The veteran failed to report to a VA examination in 
conjunction with his claim for an increased rating for 
fibromyalgia.  

11.  The veteran's fibromyalgia disability is responsive to 
rest and medications, but it is aggravated in an unspecified 
manner by cold weather and fatigue. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for aortic stenosis 
with coronary artery disease on a secondary basis have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).   

2.  The claim of service connection for aortic stenosis with 
coronary artery disease is not an issue of medical complexity 
or controversy so as to warrant obtaining an opinion from an 
independent medical expert.  38 U.S.C.A. § 7109 (West 1991); 
38 C.F.R. § 20.901(d) (2008).

3.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71 and Plate II, 4.71a and 
Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2007).  

4.  The criteria for a disability rating in excess of 10 
percent for degenerative arthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71 and Plate II, 4.71a and 
Diagnostic Codes 5003, 5256, 5257, 5260, 5261 (2007).  

5.  The criteria for a disability rating in excess of 20 
percent for degenerative arthritis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a and Diagnostic 
Codes 5003, 5270, 5271 (2007).  

6.  The criteria for a disability rating in excess of 20 
percent for fibromyalgia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.655, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.71a and Diagnostic Code 5025 
(2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

With respect to the secondary service connection claim, the 
RO's July 2002 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
December 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not notify the veteran of the 
evidence needed to establish service connection on a 
secondary basis or address what evidence was necessary with 
respect to the rating criteria and the effective date of an 
award for service connection.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran was not prejudiced by the flaws in the July 2002 
letter because they were cured long before the claim was 
readjudicated in the March 2008 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 
(2006) (a statement of the case or a supplemental statement 
of the case can be considered a readjudication of a claim 
after the issuance of proper notice); see also Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006).  The veteran was 
notified of the evidence needed to substantiate a secondary 
service connection claim in the RO's April 2004 letter and he 
was notified of the evidence necessary with respect to the 
rating criteria and the effective date of an award for 
service connection in the RO's April 2006 letter.  

In any event, after receiving the proper notice, additional 
evidence was obtained and in March 2007, the veteran notified 
VA that he had no further information or evidence to 
substantiate his claim.  Since the veteran had a meaningful 
opportunity to participate in the adjudication process, the 
veteran was not prejudiced by the delay in receiving all 
required notice.  See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

As for the increased rating claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008).   If the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Ibid.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The October 2002 letter notifying the veteran of the evidence 
necessary to substantiate his increased rating claims 
explained that evidence was needed to establish that the 
veteran's service-connected disabilities had gotten worse, 
and it identified what evidence VA would obtain and what 
information or evidence was needed from the veteran.  Since 
that did not comply with the requirements of Vazquez-Flores, 
VA must establish that the veteran was not prejudiced by 
flaws in the notice letter.   Sanders, supra.  

The veteran was not prejudiced by that deficiency because all 
of the flaws but one was cured by the RO's April 2006 letter, 
which was sent well before the claims were readjudicated by 
the March 2008 supplemental statement of the case.  See 
Prickett, supra (late notice can be cured by readjudication 
in statement of the case or supplemental statement of the 
case).  The April 2006 letter did not advise the veteran that 
to substantiate his claim he needed to provide evidence of 
how his disabilities impacted his daily life.  Yet, the 
veteran produced testimony of the impact of the deficiencies 
on his daily life at his personal hearing and he provided 
similar information in response to questions on that topic at 
the C&P joint examination.  Since the veteran provided the 
information, he was not prejudiced by VA's failure to notify 
him to do so.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims folder, which included his 
service treatment records, by obtaining the identified VA 
treatment records, and by providing him with C&P 
examinations.  

Two matters addressed in the March 2006 Board remand were not 
completed as described.  If remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the appellant, 
as a matter of law, a right to compliance with the remand 
instructions).  Yet, as discussed below, no remand is 
necessary here.  

The Board noted in its March 2006 remand that the veteran's 
VA treatment records since May 2003 needed to be obtained and 
incorporated in the claims file. The AMC sent the veteran a 
letter in March 2006 asking the veteran to identify where and 
when he had been treated so the records could be obtained. 
The veteran did not identify any treatment records and in 
March 2007 notified VA that he had no additional evidence. 

The Board also instructed the RO/AMC to schedule the veteran 
for a C&P examination to determine the current severity of 
the veteran's fibromyalgia.  He was notified of the C&P 
fibromyalgia examination, but he did not appear for it.  

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the veteran's responsibility to cooperate with VA, 
including when there is a need to have him examined. See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992). The Board concludes 
that in light of the veteran's disinclination to fully 
cooperate with the process, that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate his 
claim and that any further attempts to assist him in 
developing his claim would result in needless delay, and are 
thus unwarranted.  

II.  Service connection for aortic stenosis with coronary 
artery disease on a secondary basis 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a);  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (establishing service 
connection on a secondary basis requires evidence that shows 
that a current disability exists and that it was either 
caused by, or aggravated by, a service-connected disability).  

The veteran has a current disability.  He has been diagnosed 
with a history of aortic stenosis status post aortic valve 
replacement in 1999 and coronary artery disease status post 
coronary artery bypass graft times two in 1999.  

But there is no competent evidence in the record that his 
heart-related disability was caused by or aggravated by his 
service-connected disabilities of fibromyalgia or arthritis 
(whether of the left ankle or of the bilateral knees).  The 
November 2002 C&P examiner was asked to provide a medical 
opinion as to the relationship between the veteran's coronary 
disability and his service-connected disabilities.  Although 
that examiner did not have access to the veteran's claims 
file, a medical history was taken from the veteran that was 
consistent with the medical evidence in the claims folder.  
And the examiner reviewed the clinical notes about the 
veteran's condition that were available at the VA facility 
and conducted a physical examination.  

The November 2002 examiner explained that aortic stenosis is 
not associated with fibromyalgia or generalized arthritis.  
According to that examiner, the known causes of aortic 
stenosis include congenital aortic stenosis, rheumatic aortic 
stenosis, and calcific aortic stenosis usually in individuals 
older than 65 years of age.  Since the veteran had denied 
having rheumatic fever (and no evidence of record indicated 
otherwise) and since he was not at that time older than 65 
years of age (because he was 52 years of age), the examiner 
determined that the most likely etiology of his valvular 
heart disease was a congenital condition.  The November 2002 
examiner noted that the veteran had previously been diagnosed 
with congenital aortic stenosis by another examiner.  

The Board thereafter sought an opinion by a medical 
professional who had reviewed the claims folder.  The 
August 2007 examiner also took a medical history that was 
consistent with the information in the claims file, reviewed 
the claims file, and conducted a physical examination.  In 
that August 2007 examination report, the physician concurred 
with the opinion of the November 2002 C&P examiner.  He 
stated that there was no relationship between fibromyalgia 
and coronary artery disease and aortic valvular stenosis.  He 
concluded that the veteran's current cardiac disability is 
not thought to be due to fibromyalgia or arthritis.  

The Board finds that these two medical opinions were provided 
by medical professionals, each competent to provide such an 
etiological opinion.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).  Their 
determinations that the veteran's current cardiac 
disabilities were not secondary to his service-connected 
disabilities of fibromyalgia or arthritis were supported by 
the logical rationale contained in the November 2002 C&P 
report.  In addition, they were entirely consistent with one 
another.  And while the first report was not based on a 
review of the entire claims file, when a second medical 
professional did review that file, that physician came to the 
same conclusion.  Thus, the Board finds those two reports to 
be very probative.  

The veteran argues that a June 2000 examiner provided a 
contrary opinion, so that on the basis of the doctrine of 
reasonable doubt, his claim should be granted.  As a medical 
professional, the June 2000 VA examiner is competent to 
provide an opinion as to the etiology of the veteran's 
cardiac disabilities.  38 C.F.R. § 3.159(a)(1).  And when 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But for the following three reasons, the June 2000 
examiner's statement does not constitute credible medical 
evidence that creates an approximate balance of positive and 
negative evidence.  

First, the Board finds that the June 2000 examiner was not 
providing a medical opinion as to the etiology of the 
veteran's cardiac disabilities when she included the 
following note [with explanations in brackets] at the end of 
her smoking cessation treatment record:  

Pt [Patient] also wished to discuss AVR [aortic 
valve replacement], possible etiology for valvular 
disease:  pt has no h/o [history of] scarlet fever, 
no congenital defect arthritis may be possible 
etiology.  

This note does not provide a medical opinion by the doctor.  
Rather, by its terms, it is a record of what the veteran 
wished to discuss.  The veteran had shortly before filed a 
claim seeking secondary service connection for his cardiac 
disabilities.  From the context, it appears that while he was 
seeing his primary care physician about a program to stop 
smoking, he wanted to discuss his theory concerning the cause 
of his cardiac disabilities.  Since it is not a medical 
opinion by the doctor, but merely a record of the veteran's 
theory, the note is not competent medical evidence of the 
etiology of the veteran's cardiac disabilities.  Cf., LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription 
of lay history, unenhanced by additional comment by the 
transcriber is not competent medical evidence merely because 
the transcriber is a health care professional).  No matter 
how sincere the veteran is in his belief, as a lay person, 
his theory is not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).   

Second, even if the note in the June 2002 smoking cessation 
record could be considered a medical opinion of the 
physician, the doctor's use of the modal verb "may" and the 
qualifier "possible" indicates at most that a connection 
was conceivable.  That language is too speculative to 
constitute a probative medical opinion as to the etiology of 
the veteran's cardiac disabilities.   Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (the statement that a disease "could" 
have been precipitated by his time in a POW camp lacked the 
degree of certainty needed for a nexus opinion).  

Finally, there is no support provided for the statement.  The 
physician did not explain why there may be a possible 
connection between the cardiac disabilities and the veteran's 
arthritis.  Moreover, there are no clinical findings in that 
June 2000 treatment record concerning either arthritis or 
cardiac disabilities.  No citation to any medical research 
was cited.  A medical opinion unsupported by clinical 
evidence is not credible.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

So, even if the note contained in the June 2002 smoking 
cessation records were an etiological opinion by a medical 
professional, it will not be assigned any probative value due 
to his speculative language and its lack of support.  With no 
probative value assigned, the evidence does not approach 
equipoise, and the reasonable doubt doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

The veteran's representative argues that with the June 2002 
statement supporting the claim and the two C&P examination 
reports against the claim, an independent medical opinion 
should be obtained.  But while the language indicating 
arthritis as a "possible" etiology of the cardiac 
disabilities was sufficient to warrant obtaining a thorough 
medical examination and opinion focussed on that question, 
two examiners have now provided opinions consistent with the 
record and with one another.  And since the Board has now 
found that the June 2002 note in the smoking cessation record 
does not constitute a credible medical opinion, no 
independent opinion is warranted.  Furthermore, the Board 
finds that an independent medical expert opinion is not 
warranted, as this case does not involve medical complexity 
or controversy.  38 C.F.R. § 20.901.

With no credible medical evidence that the veteran's cardiac 
disabilities are related to his service-connected 
disabilities, service connection on a secondary basis can not 
be granted.  

III.  Increased rating claims 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for several 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Staged ratings 
are not warranted here because the criteria for a higher 
rating are not met at any time during the relevant rating 
period.  

A disability of the musculoskeletal system, such as 
fibromyalgia or arthritis, is primarily the inability, due to 
damage, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  Thus, functional loss due to 
pain and weakness must be considered in evaluating the 
disability because a part which becomes painful on use must 
be regarded as seriously disabled.  Id.  See also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (disability ratings should 
reflect the veteran's functional loss due to fatigability, 
incoordination, endurance, weakness, and pain).  And the 
rating should reflect the condition of the veteran during 
flare-ups.  DeLuca v. Brown, supra.  



A.  Schedular and DeLuca criteria

1.  Arthritis of the bilateral knees 

For each knee, the veteran has been assigned a 10 percent 
disability rating for arthritis of that knee.  Thus, only the 
criteria that provides for a rating in excess of 10 percent 
need be examined. 

The criteria for evaluating arthritis are found in Diagnostic 
Code (DC) 5003.  38 C.F.R. § 4.71a.  Generally, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
DC 5003.  Diagnostic Code 5261, which governs the evaluation 
of extension of the leg, provides that for extension limited 
to 15 degrees, a 20 percent rating is available, and for more 
limited extension, higher ratings up to 50 percent are 
available.  38 C.F.R. § 4.71a.  Both the November 2002 and 
the August 2007 C&P examiners found that the veteran had 
extension to zero degrees in both the right knee and the left 
knee, with no limitation of motion upon repetitive use.  The 
regulations provide that extension to zero degrees is 
considered full range of motion for extension of the leg.  
38 C.F.R. § 4.71, Plate II.  Thus, with respect to extension, 
neither leg has limitation of motion of 15 degrees or 
greater, so no increased rating is available with respect to 
the criteria of Diagnostic Code 5261.  

As for flexion, Diagnostic Code 5260 provides that a 
20 percent rating is available for flexion limited to 30 
degrees  and a 30 percent rating is available for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a.  Full range of 
flexion motion is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II.  The August 2007 C&P examiner determined 
that the veteran's flexion of the right knee was to 110 
degrees and his flexion of the left knee was to 115 degrees.  
(The measurements at the November 2002 C&P examination were 
130 degrees and 135 degrees, respectively.)  There was no 
additional limitation upon repetitive use.  Since neither leg 
is limited to 30 degrees or fewer of flexion motion, no 
increased rating is warranted under Diagnostic Code 5260.  

And since there is considerable movement of each knee, the 
ankylosis criteria of Diagnostic Code 5256 are not 
applicable.  38 C.F.R. § 4.71a, DC 5256.  

Nor is any increase available under the alternative arthritis 
criteria of Diagnostic Code 5003.  There are separate 
criteria to be applied when:  (1) there is full range of all 
motion for the joint; or (2) when (as here) there is 
limitation of motion, but under the criteria for evaluating 
the joint, such limitation is noncompensable.  When there is 
no limitation of motion, a 20 percent rating is available for 
X-ray evidence of involvement of 2 or more major joints, with 
occasional incapacitating exacerbations.  Here, as discussed 
above, there is limitation of flexion motion, albeit not 
enough limitation to warrant a 20 percent rating under 
DC 5260.  Nevertheless, since the record shows that there is 
limitation of motion of each knee, the criteria applying to 
disabilities with no limitation of motion are not applicable.  
38 C.F.R. § 4.71a, DC 5003.  

As for the criteria governing a joint's limitation of motion 
that is noncompensable under the criteria for that joint, the 
highest rating possible is a 10 percent rating for each 
joint.  38 C.F.R. § 4.71a, DC 5003.  Since the veteran has 
already been assigned a 10 percent rating for each knee 
disability, an increased rating is not warranted under that 
criteria.  

In sum, under all of the schedular criteria that governs 
arthritis of the knee, no rating in excess of 10 percent is 
established on this record for either of the veteran's 
service-connected knee disabilities.  Nor is an increased 
rating available because of the functional limitations that 
the veteran experiences for this disability.   

The August 2007 examiner stated that with respect to his knee 
disabilities, the veteran experienced no effects at all on 
the his daily activities involved in feeding, dressing, 
toileting, or grooming himself, and only mild effects on his 
bathing, chores, shopping, recreation, traveling and 
recreation.  The examiner noted there was a moderate effect 
on his exercise and sports.  

As for his functional limitations on the job, the August 2007 
examiner stated that  there were significant effects on the 
veteran's occupation because of his decreased mobility.  
Neither the examiner nor the veteran provided any particular 
examples to support that statement.  The veteran testified 
that he works in a sedentary position, basically sitting at a 
desk most of the day.  Transcript at 4.  He stated that he 
can stand for 15 to 30 minutes and he is able to walk more 
than 1/4 mile but less than 1 mile.  August 2007 C&P report.  
No evidence was submitted that such a limitation affects how 
the veteran performs his desk job.  

Moreover, the veteran's disability rating for each knee is 
based on the fact that his arthritis causes painful motion 
that does not result in enough limitation of motion to be a 
compensable disability under the diagnostic codes governing 
knees.  Indeed, upon repetition of both extension and 
flexion, the C&P examiner found no additional limitation of 
motion of the knees.  Although the veteran can not either 
stand or walk for long periods of time, the Board finds that 
the 10 percent rating assigned for each knee adequately 
compensates the veteran for his functional limitations 
identified in the record.  

The veteran's 10 percent disability rating also adequately 
compensates him for his bilateral knee disability during 
periods of flare-ups.  The August 2007 examiner was asked to 
address whether pain could significantly limit functional 
ability during flare-ups or when the knees were used 
repeatedly over a period of time.  The examiner then stated 
that pain could significantly limit functional ability during 
flare-ups or when the knees are used repeatedly over a period 
of time.  In the section for rationale, the examiner noted 
that pain could significantly limit functional ability during 
flare-ups or when knees are used repeatedly over a period of 
time.  Any flare-up of left ankle, right knee, or left knee 
will decrease range of motion and function as the joint 
swells.  

These comments by the examiner are clearly not a prediction 
of the particular veteran's likelihood of having such 
limitations of functional use due to flare-ups or increased 
use.  From the context and the use of modal verbs, he was 
affirming a medical principal concerning the causes of 
functional limitation, not addressing this veteran's 
particular condition.  Indeed, at the C&P examination, the 
veteran had denied flare-ups and upon examination, the 
examiner had found no additional limitation of motion upon 
repeated use.  

Yet, the examiner did address the veteran's condition 
specifically in noting that the severity of this veteran's 
flare-ups is related to the changes in the weather-in 
particular, the rain and cold.  And when asked to identify 
exactly how the veteran's disabilities affect him, the 
veteran pointed out that his sleep is affected and that he 
must sleep with heating pads in his bed to be able to sleep.  
He did not discuss the affect of weather changes on his 
knees.  

Given the lack of specificity provided by the veteran as to 
the frequency, duration, or effects of flare-ups on his knee 
disabilities, the Board finds that on this record that the 
veteran's current disability rating adequately compensates 
him for periods of flare-ups.  

The Board further finds that a higher rating is not warranted 
based on any instability or subluxation of the knees.  VA 
examinations in 2002 and 2007 showed that the veteran did not 
have any instability of the knees and that he had no ligament 
damage.

2.  Arthritis of the left ankle

The veteran has been assigned a disability rating of 
20 percent for his arthritis of the left ankle disability.  
As discussed in part A1, above, Diagnostic Code 5003 provides 
that arthritis is generally rated under the limitation of 
motion provisions for the joint involved, but when (1) there 
is no limitation of motion or (2) the limitation of motion is 
not severe enough to warrant a compensable rating, 
alternative criteria under DC 5003 are used.  38 C.F.R. 
§ 4.71a, DC 5003.  Since the alternative criteria of DC 5003 
provide for no rating higher than 20 percent, no  increased 
rating can be established here for the veteran's left ankle 
disability by using that alternative criteria.  Similarly, 
because the highest rating available under Diagnostic 
Code 5271, which governs limitation of motion of the ankle, 
is 20 percent, no increased rating can be established for the 
veteran's left ankle disability using Diagnostic Code 5271.  
38 C.F.R. § 4.71a, DC 5271.  

The only rating criteria related to limitation of motion of 
the ankle that provides for a rating higher than 20 percent 
is under Diagnostic Code 5270, which governs the ratings for 
ankylosis of the ankle.  38 C.F.R. § 4.71a, DC 5270.  A 
30 percent rating is available either for ankylosis in 
plantar flexion between 30 degrees and 40 degrees or for 
ankylosis in dorsiflexion between zero degrees and 
10 degrees.  A higher rating is available for a greater 
severity of ankylosis.  38 C.F.R. § 4.71a, DC 5270.  

The August 2007 C&P examiner found that the veteran had 
dorsiflexion from zero to 15 degrees (and only from zero to 
10 degrees upon repetition) and plantar flexion from zero to 
30 degrees (and only from zero to 20 degrees upon 
repetition).  Since the veteran can move his ankle in both 
directions, he has no ankylosis of that joint.  Accordingly, 
under all applicable schedular criteria governing arthritis 
of the ankle, the record does not warrant a disability rating 
in excess of 20 percent.  

Nor does this record show that an increase is warranted on 
the basis of functional limitation due to pain or flare-ups.  
It is true that there is more evidence of functional 
limitation of the ankle than there is concerning the 
veteran's bilateral knee disabilities.  For example, although 
the August 2007 C&P examiner found no effects on personal 
grooming activities, he recorded that there were mild effects 
on traveling and recreation and moderate effects on shopping, 
chores, and sports.  He found severe effects of the veteran's 
left ankle disability on his ability to exercise.  The 
veteran testified that his sleep was disturbed due to pain in 
his ankle.  Transcript at 5.  And he noted that although he 
enjoys dancing, he cannot dance as much because it hurts.  
Transcript at 6.  Moreover, with both dorsiflexion and 
plantar flexion, upon repetition, the C&P examiner found 
there was additional limitation of motion.  

But the record shows that the 20 percent rating assigned to 
the veteran's left ankle disability already reflects the 
limitation of motion he experiences due to fatigue or pain.  
Diagnostic Code 5271 provides that limited motion of the 
ankle that is moderate should be assigned a 10 percent rating 
and limited motion of the ankle that is marked should be 
assigned a 20 percent rating.  The regulations provide that 
normal dorsiflexion of the ankle is from zero to 20 degrees 
and normal plantar flexion is from zero to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  Without accounting for the extra 
limitation due to pain or fatigue, the veteran's dorsiflexion 
is only limited to 5 degrees out of the normal range of 20 
degrees (which is three-fourths of the normal motion) and his 
plantar flexion is limited to 15 degrees out of a normal of 
45 degrees (which is two-thirds of normal motion).  With 
motion in both directions well past fifty percent, the 
veteran's "regular" limitation of motion, when he is not 
experiencing fatigue or any pain greater than the 6 out of 10 
that he regularly reports for his ankle, is better described 
as moderate limitation of motion rather than marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  Thus, a 
10 percent rating would be appropriate for such moderate 
limitation of ankle motion.  

It is only when the veteran uses the ankle repeatedly that 
the limitation of motion could be described as marked.  Upon 
repetitive use, his dorsiflexion motion becomes half (10 out 
of 20 degrees) of normal motion and his plantar flexion is 45 
percent (20 out of 45 degrees) of normal motion.  Thus, the 
currently-assigned 20 percent rating contemplates the 
veteran's limited function due to repetitive use and pain.  
As for flare-ups, as discussed above, the veteran denied 
flare-ups at the August 2007 C&P examination and provided no 
description of any loss of function when there is a change in 
the weather.  

On this record, whether the schedular rating criteria or the 
rules governing ratings based on functional limitations are 
applied, the facts do not establish that a rating in excess 
of 20 percent is warranted for the veteran's left ankle 
disability.  

3.  Fibromyalgia 

The veteran was scheduled for a VA examination in 
February 2008 to determine the current severity of his 
service-connected fibromyalgia disability.  The records from 
the VA medical facility in Boston, Massachusetts, indicate 
that the veteran failed to report to that fibromyalgia 
examination.  In the space for cancellation remarks is the 
notation that the veteran refused the exam.  The claims 
folder contains no other explanation as to the veteran's 
failure to appear for the scheduled examination.  

When entitlement to a benefit cannot be established without a 
current VA examination and a claimant, without good cause, 
fails to report for such examination, the consequences for 
the failure to report depend upon whether the claim is an 
original claim or a claim for increase.  See Kowalski v. 
Nicholson, 19 Vet. App.  171, 176-177 (2005) (rules governing 
effect of failure to report for a VA examination depend upon 
whether the claim is an original claim or a claim for 
increase); see also 38 C.F.R. § 3.655(a).  Here, the veteran 
was granted service connection for fibromyalgia in a February 
1998 rating decision, and a 20 percent disability rating was 
assigned, effective from January 21, 1997.  Notice of that 
decision was sent to the veteran in February 1998.  The 
veteran did not appeal that decision.  The veteran filed the 
claim at issue for an increased rating in September 2002.  
The instant appeal thus does not involve an original claim, 
but rather, a claim for increase.  38 C.F.R. § 3.665(b).  

When the examination for which the veteran fails to report is 
in conjunction with a claim for increase, the regulations 
provide that the claim shall be denied.  38 C.F.R. 
§ 3.665(b).  Since no good cause appears in the record for 
this veteran's failure to report for the fibromyalgia 
examination, the veteran's claim for an increased rating is 
denied.  Engelke v. Gober, 10 Vet. App. 396, 399 (1997) 
(Board did not err in denying a claim for increase pursuant 
to 38 C.F.R. § 3.665 when the claimant failed to report for 
examinations).  

In any event, even if the information of record were 
considered, an increased rating would not be warranted here.  
For a rating higher than the currently-assigned 20 percent, 
DC 5025 provides that the fibromyalgia be manifested by 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
parasthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Reynaud's-like symptoms that are constant, or 
nearly so, and are refractory to therapy.  38 C.F.R. § 4.71a, 
DC 5025 (criteria for a 40 percent disability rating for 
fibromyalgia).  

But whatever symptoms the veteran has been experiencing, the 
record shows that the veteran's fibromyalgia is responsive to 
treatment.  At the January 2002 managed care visit, he told 
the examiner that getting more sleep seemed to help his 
fibromyalgia, so he was trying to sleep more.  At the 
November 2002 examination, he reported that the B12 shots he 
was receiving had improved his fatigue and that the pain he 
experiences is relieved by lying down.  That examiner 
determined that the veteran's fibromyalgia was reasonably 
controlled with current therapy and appeared to be in 
remission.  The veteran also takes medication that allows him 
to sleep.  Transcript at 6.  Since the veteran's fibromyalgia 
is not refractory to therapy, rating in excess of 20 percent 
is not warranted based on the schedular criteria for 
fibromyalgia under DC 5025.    

Nor is a disability rating in excess of 20 percent warranted 
on the basis of limited functionality due to fibromyalgia 
pain.  At the December 2001 managed care visit, the veteran 
stated that his pain is constant and does not interfere with 
the daily activities of sleep, appetite, work, relationship, 
or lifting.  He noted that the weather affects his pain, but 
no functional limitations were identified in conjunction with 
weather changes.  

At the November 2002 examination, the veteran attributed some 
absenteeism from work to his fibromyalgia.  He stated that 
for the four months prior to the examination, he had lost $80 
for ten days from work that were due to fibromyalgia.  He did 
not specify whether that was due to pain or other 
fibromyalgia symptoms. Indeed, he also told that same 
examiner that while he had limited some activities (without 
identifying them), he was able to dance for 30 minutes 
without stopping.  
At his personal hearing, the veteran testified that because 
of his fibromyalgia, he has to sleep with heating pads.  
Transcript at 7.  He also testified that he had to cancel a 
trip "many times" because he was too tired or too sore to 
go on the trip and that he dances less than he used to.  
Transcript at 6.

If the veteran had reported to the fibromyalgia examination, 
the record might contain more specifics about his functional 
limitations due to fibromyalgia.  Given the lack of 
specificity as to any functional limitations attributable to 
fibromyalgia and the evidence of how treatment provides 
relief, the evidence described above does not warrant an 
increased rating based on functional limitations from 
fibromyalgia.  

B.  Other rating considerations

Furthermore, this case does not involve an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards; thus, referral of the 
case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted. 38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996).  There 
have been no recent hospitalizations for any of his 
conditions, and there is no evidence of marked interference 
with employment years due to fibromyalgia and knee and ankle 
disabilities beyond the industrial impairment acknowledged by 
the schedular rating.

In conclusion, the Board must find that the preponderance of 
the evidence is against the claims; the benefit-of-the doubt 
doctrine is inapplicable and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for aortic stenosis with coronary artery 
disease as secondary to fibromyalgia and/or arthritis is 
denied.  

A disability rating in excess of 10 percent for degenerative 
arthritis of the right knee is denied. 

A disability rating in excess of 10 percent for degenerative 
arthritis of the left knee is denied.

A disability rating in excess of 20 percent for degenerative 
arthritis of the left ankle is denied.


	(CONTINUED ON NEXT PAGE)



A disability rating in excess of 20 percent for fibromyalgia 
is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


